DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive.
With regard to priority and support from application 62/263839:
Applicant’s arguments are not found persuasive for section (b) of claim 37.  Specifically, the cited section(s) and figures do not show or support the language requiring that the first pulse contour is measured by a non-invasive sensor, and the a second pulse contour is measured with the same noninvasive wearable sensor, where the second contour is independent of the first pulse contour.  The cited sections discuss two sensors (forehead and finger) and nothing about two pulse contours from the same sensor with contours classified as being “independent”. Although the figures do appear to show multiple pulse contours, the examiner continues to find no language found in the specification supporting the term “independent”.  There is no support that would clearly indicate or support the specificity of the term independent as claimed and recited in the present application.  
Applicant’s arguments are not found persuasive for section (e) of claim 37.  Applicant appears to be relying upon Figure 27 of the provisional app for this section; however, the first figure is the original measured pu;lse contour, the second wave is a 
Lastly, applicant’s arguments are not found persuasive for section (f) of claim 37.  Not one of the reproduced sections discuss assessing the hemodynamic status of the individual based on a measured determination of variation (even those which are relied upon for support of sections (c-e) in applicant’s response.  Rather, any assessment is generic statements where assessments are based on physiological conditions which do not involve or tie into any of the multiple steps required previously by the claim.
Accordingly, the examiner maintains the position that the provisional does not support the present claim language.
Regarding the prior art rejection over Pantelopoulos, applicant’s arguments are not found persuasive. 
Applicant contends that the prior art fails to disclose or contemplate any methods for measuring or evaluating left ventricular output and thus does not teach determining a metric of left ventricular output.  The examiner disagrees.  As made clear in the prior rejection, a metric of left ventricular output is not the same as determining left ventricular output.  As noted by the applicant in the argument for support from the provisional, a 
Regarding claim 59 – the text of cited Fig. 1, shows a plurality of metrics as noted in the rejection, including ventricular ejection #102. Regarding claim 41, although the prior art discusses using blood volume as a means to normalize pulse waveform data for estimation of arterial stiffness, that is not the only use of that data.  [140] discusses that relationships can be determined or modeled between the user conditions or related variables and one of a blood volume, arterial compliance, etc.  Hemodynamic congestion is based on a variety of factors and the examiner maintains that performing the step of determining relationships based on blood volume, and arterial compliance, and blood flow would classify as a degree of “hemodynamic congestion”.
Accordingly, the examiner maintains the prior art rejection.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/263,839 and 62/375,431, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the provisional applications fail to disclose measuring a first and second pulse contour where the second pulse contour is independent of the first, determining a measure of variation between the determined first and second metrics of the respective pulse contours, and assessing the hemodynamic status from the measure of variation as claimed.  The provisional applications at best generally discusses pulse contour and its relation to hemodynamic status but nowhere near the detail or scope of the present application’s claims.
Provisional application 62/423,701 filed November 17, 2016 appears to support the claim language presented; accordingly, the application is subject to this priority date and no earlier.

Election/Restrictions
Newly submitted claim 62 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I (Claims 37-42, 45-48, and 50-61) and Invention II (Claim 62) are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination of group I specifies assessing the hemodynamic status of the individual but does not require assessing volume status of the individual as in group II .  The subcombination of group II has separate utility such as measuring a second pulse contour that is not independent of the first pulse contour as in group I. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 62 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 


Claims 37-42, 45-48 and 50-61 are rejected under 35 U.S.C. 103 as being unpatentable over Pantelopoulos et al. (US 2017/0209055) in view of Robinson et al. (US 2017/0079533).
Regarding claims 37, 48, and 59, Pantelopoulos teaches a method of assessing the hemodynamic status of an individual (e.g. ¶¶ 4-8) comprising: measuring a first and second pulse contour of the individual with a noninvasive wearable sensor, where the second pulse contour is independent of the first pulse contour (e.g. ¶¶ 123-128 – where it is noted that the data is collected over a period of time and the first and second metric are independent and possibly even days apart); determining a first and second metric of left ventricular output from the first/second pulse contour based on temporal relationships between features within the first/second pulse contour (e.g. ¶¶ 4 – where it is known that PPG measurements are a direct function of left ventricular contraction/output; Figs. 2-4; and Fig. 1, showing a plurality of metrics measured/considered by the prior art; e.g. ¶¶ 92-96 – morphological features of the pulse waveform); and assessing the hemodynamic status of the individual from the pulse wave analysis (e.g. ¶¶ 48-52, 123-130, etc. – where the examiner arterial stiffness to be a component of the hemodynamic status of the individual).  Pantelopoulos fails to expressly disclose determining a measure of variation between the first and second metrics as claimed. In the same field of endeavor, Robinson teaches the comparison and measuring of variation between two different pulse contour metrics, in order to effectively perform hemodynamic assessment of the patient (e.g. ¶¶ 14, 94-96, 103, 
Regarding claims 38-39 and 51-52, it is noted that a detected change in body position causes the PPG sensor to collect pulse waveform data (e.g. ¶¶ 120).  In addition, it is noted that the device determines whether the patient is sleeping or sitting and would inherently detect a return to either position based on the sensors and analysis as described in the specification (e.g. ¶¶ 102, 118, etc.).
Regarding claims 40-41 and 47, it is noted that the data is collected over a period of time which can be measured at least 3 hours after the first pulse contour is measured, as the first and second metric are independent and possibly even days apart (e.g. ¶¶ 123-128).  It is noted that the variable being analyzes can be based on blood flow or blood volume which combined with arterial stiffness cited above, would be a determination of a degree of hemodynamic congestion (e.g. 37, 128-130, 140, etc.)
Regarding claims 42 and 53, it is noted that the pulse contours can be measured while the individual is in the same sleep stage (e.g. ¶¶ 181-183).
Regarding claim 43-44 and 49-50, the sensor includes an accelerometer (e.g. ¶¶ 10, 34, etc.) and the sensor is attached to a distal aspect of an upper limb of the individual (e.g. ¶¶ 13).
Regarding claims 45-46 and 60-61, an optical sensing system for body position is determined by a sensor not attached to the individual, but rather on the side of the device (e.g. ¶¶ 187-193, etc.).
Regarding claims 54-55, the prior indicates mounting at the finger of the individual is an option(e.g. ¶¶ 5, 140, 213, etc.).
Regarding claims 56-58, it is noted that the wearable, noninvasive sensor comprises a PPG sensor (e.g. ¶¶ 4) and configured to avoid interference with activities of daily living (e.g. ¶¶ 151).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792